Citation Nr: 0031593	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  96-37 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a temporary total convalescence evaluation 
pursuant the provisions of 38 C.F.R. § 4.30 (2000) based on 
hospitalization from December 9, 1992 to December 18, 1992.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson

INTRODUCTION

The veteran had active military service from July 1980 to 
September 1983.  

The current appeal arose from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO denied entitlement 
to a temporary total evaluation based on hospitalization from 
December 9 to December 18, 1992, pursuant to the criteria of 
38 C.F.R. §§ 4.29, 4.30 (2000).

In August 1996 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In February 1998 the Board of Veterans' Appeals (Board) 
denied entitlement to a temporary total evaluation based on 
hospitalization from December 9 to December 18, 1992, 
pursuant to the criteria of 38 C.F.R. § 4.29, and remanded 
the claim of entitlement to a temporary total convalescence 
evaluation based on the same period of hospitalization 
pursuant to the provisions of 38 C.F.R. § 4.30 to the RO for 
further development and adjudicative actions.

The RO affirmed the denial of entitlement to a temporary 
total convalescence evaluation based on hospitalization from 
December 9 to December 18, 1992 in March 2000.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The surgery performed during VA hospitalization from December 
9, 1992 to December 18, 1992 was for treatment of service 
connected disability and necessitated at least one month of 
convalescence. 


CONCLUSION OF LAW

The criteria for entitlement to benefits for a temporary 
total convalescence rating based on hospitalization from 
December 9, 1992 through January 31, 1993, have been met.  
38 U.S.C.A. § 5107 (West 1991);  38 C.F.R. § 4.30 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

Review of the record shows that service connection for 
residuals of a fracture of the right hip was established in 
April 1989.  A 10 evaluation was assigned pursuant to 
diagnostic code 5255.  

The record reflects that the veteran was granted a temporary 
total rating under 38 C.F.R. § 4.30 for his period of 
hospitalization and convalescence between March 31, 1988 and 
May 1, 1988.  Thereafter, the 10 percent rating was 
reinstated. 

The record reflects that in November 1992, the veteran was 
seen on an outpatient basis at a VA facility.  At that time, 
it was noted that he had fallen off a dirt bike and the bike 
had landed on his right calf.  Due to the injury he 
sustained, he was experiencing pain in his right hip and 
difficulty with weight bearing.  

As result of the injury, the veteran was hospitalized by VA 
on December 9, 1992.  The admission diagnosis was status post 
surface replacement of the right hip with failure of the 
acetabular component.  While hospitalized, he underwent a 
revision of the femoral component with change of the 
acetabular liner.  The records reflect that the postoperative 
course was uncomplicated.  Specifically, it was noted that on 
day two he was up and walking and was to be continued on 
Coumadin therapy.  



While hospitalized the veteran underwent adequate physical 
therapy.  On December 14, 1992 it was noted that he had no 
problem moving on the walker or crutches.  On December 16, 
1992, he was walking with crutches with no reported 
discomfort.  He was discharged on December 18, on crutches 
with medications and instructions for orthopedic follow-up.  
An estimated return to work date was not provided.  

The veteran was seen for follow-up on December 22, 1992.  At 
that time, it was noted that he was doing well.  He was seen 
in the shoe and brace clinic on January 13, 1993 for shoe 
lift, status post-total hip replacement.  He was seen again 
on January 21, 1993.  It was noted that he was doing well.  
The range of motion of the right hip was as follows: flexion 
was to 90 degrees and abduction to 45 degrees.  It was also 
noted that he was to begin progressive walking before being 
released to full job duty.  It was noted that light duty was 
appropriate.  

The veteran was accorded a personal hearing before a Hearing 
Officer at the RO in August 1996.  At that time, he testified 
that following his hospitalization on December 18, 1992, his 
physician did not release him to work until March 1993.  He 
testified that he was on convalescence for about two months.  
He testified that when he returned to work in March he was 
assigned sedentary work.  He testified that he resumed his 
normal activity in May 1993, at which time he used a cane.  

Criteria

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge (regular 
discharge or release to non-bed care) or outpatient release 
that entitlement is warranted, effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of one, two, or three months from the first day of the month 
following such hospital discharge or outpatient release.  38 
C.F.R. § 4.30.




A temporary total disability rating for convalescence will be 
assigned effective from the date of hospital admission or 
outpatient treatment, and will continue for 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient treatment (with the possibility of 
extensions being granted to cover additional months), if 
treatment of a service-connected disability resulted in one 
of the following:

(1) surgery necessitating at least one 
month of convalescence (including 
outpatient surgery after March 1, 1989);

(2) surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight-bearing prohibited) 
(including outpatient surgery after March 
1, 1989); and

(3) immobilization by cast, without 
surgery, of one major joint or more 
(effective as to outpatient treatment 
March 10, 1976).  38 C.F.R. § 4.30 (2000)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).


Analysis

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a) as 
amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
38 U.S.C.A. § 5103A(a)(1)-(3), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
38 U.S.C.A. § 5103A(b)(1), (2), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A(b)(3), as amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

38 U.S.C.A. § 5103A(c), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

As amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. § 5107, now 
provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  

Initially, the Board is satisfied that all facts have been 
properly developed, and that further assistance is not 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  

In this regard, the Boards notes that in a letter dated in 
February 1998, the RO requested the veteran to furnish 
information concerning his employment status following his 
surgery.  There was no response to this request.  The duty to 
assist is not a one-way street.  The veteran cannot passively 
wait when he may or should have information that is essential 
in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 406 (1991).  

Where the claimant fails to cooperate in the development of 
the record where his cooperation is required, the Board finds 
that VA has no further obligation under the duty to assist to 
plead again with the claimant to do that which he failed to 
due when first asked.  See Evans v. West, 12 Vet. App. 22 
(1998).  




In view of the veteran's failure to provide information 
concerning his employment status following his surgery, the 
Board finds that the veteran's testimony that he was 
convalescent for approximately two to three months following 
right hip surgery to be unpersuasive in the absence of 
documentation.  

As noted above, the veteran was hospitalized for treatment of 
his service-connected right hip disability in December 1992.  
Following the surgery, the veteran was discharged to home 
after adequate physical therapy with postoperative follow-up 
by therapists as an outpatient.  He was discharged with 
analgesics and crutches.  He was instructed to return to the 
orthopedic clinic in seven days in order to remove staples.  

On December 22, the veteran was seen in the orthopedic clinic 
for follow-up and removal of the staples.  He was instructed 
to return in one month for follow-up.  On January 21, 1993 
the veteran was seen for follow-up.  It was noted that he was 
doing well.  It was also noted that the veteran was working 
(light duty) and was to begin progressive walking before 
being released to full job duty.  

The evidence suggests that as of December 18, 1992, the 
service-connected right hip disability was manifested by 
severe post-operative residuals of the December 1992 surgery, 
including surgical wounds that were incompletely healed and 
continued use of crutches.  The evidence also suggests that 
the veteran was released to work albeit for light duty in 
January 1993.  

Based on a review of the evidence, the Board finds that the 
December 1992 hospitalization was for treatment of a service 
connected disability, specifically, right hip replacement.  
In addition, the subsequent medical evidence indicates that 
the surgery performed during this hospitalization required at 
least one month of convalescence.  Accordingly, the criteria 
for entitlement to a temporary total convalescence rating 
based on the hospitalization in December 1992 effective from 
the date of admission, December 9, 1992, through January 31, 
1993, are met .


ORDER

Entitlement to a temporary total convalescence evaluation 
pursuant to the provisions of 38 C.F.R. § 4.30, effective 
from December 9, 1992 through January 31, 1993, is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.



		
	RONALD R. BOSCH
	Veteran's Law Judge 
	Board of Veterans' Appeals

	


 
- 9 -


- 1 -


